Citation Nr: 1203562	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-06 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating for bilateral hearing loss evaluated as noncompensable prior to August 16, 2011 and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, in pertinent part, denied a compensable evaluation for bilateral hearing loss.

The Veteran testified at a June 2011 Travel Board hearing.  

In August 2011, the Board remanded the case for further development.

In an October 2011 rating decision, the bilateral hearing loss disability was assigned a 10 percent rating, effective August 16, 2011.


FINDING OF FACT

In November 2011, the Veteran withdrew his appeal of his claim for higher disability ratings for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met concerning his claim of higher ratings for bilateral hearing loss.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). 

In November 2011, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wanted to withdraw the issue regarding the rating assigned for his service-connected bilateral hearing loss.  As noted in the introduction, during the course of the appeal, the disorder was assigned staged ratings pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's present claim for a compensable evaluation for bilateral hearing loss was received at the RO in April 2009.  By a June 2009 rating decision, the RO confirmed and continued the noncompensable rating.  In an October 2011 rating decision, the disability rating for bilateral hearing loss was increased to 10 percent, effective from August 16, 2011.  In October 2011 correspondence, the Veteran was notified of the increase and the effect date of the increase.  The Veteran did not express dissatisfaction with the assigned effective date of the increased 10 percent rating. 

In a November 2011 statement, the Veteran indicated that he was satisfied with the 10 percent evaluation and that he wished to withdraw his appeal.  The Board construes the Veteran's November 2011 statement as an acceptance of the October 2011 rating decision increasing the evaluation assigned for bilateral hearing loss to 10 percent, effective from August 16, 2011, as well as a prior noncompensable rating prior to August 16, 2011.  The statement is sufficient to represent a withdrawal of the Veteran's appeal for higher disability ratings for bilateral hearing loss.  Thus, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal on the withdrawn claim.  The claim must therefore be dismissed.



ORDER

The claim for entitlement to an increased disability rating for bilateral hearing loss evaluated as noncompensable prior to August 16, 2011 and as 10 percent disabling thereafter, is dismissed. 



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


